DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “fastener coupler” is not found in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastener coupler1 in claim 1, adhesive receiving structure in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims as amended refer to a location “where no hole is located through the circuit board” (claim 1, line 15; claim 10, lines 12 and 13) and “a location not in registration with any hole through any circuit board” (claim 18, line). However, as it is known to one of ordinary skill in the art, circuit boards usually have a large number of small through holes, connecting between different circuit layers. One of ordinary skill in the art would understand that such small holes would have no effect on the applicability of the disclosed technique, i.e. fastener couplers can be adhesively-attached over areas of circuit boards having such through holes. The claim amendment, however, seeks preclude the presence of any type of hole at the location of the fastener coupler/means for contacting adhesive. There is no support in the application as originally filed, for such claim limitations. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, the phrase “the location where no hole is located through the circuit board” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ireland (US2004/0218371A1) and White (US6347042B1).
Ireland reads on the claims as follows (refer to Figs. 3A, 3D, 5 and 7; limitations not disclosed are crossed out, below):
Claim 1. A method of providing a circuit board mounting location at a point about a location on the circuit board which does not have a fastener receiving hole therethrough, the method comprising the steps of: 
providing a circuit board (lower PCB in Fig. 7) having a front side (upper side of the lower PCB, in Fig. 7), having electronic circuitry (see “electronic components” in para. [0039]) disposed thereon, a back side (lower side of the lower PCB in Fig. 7) opposing said front side, and a perimeter edge; 
providing a fastener coupler (surface mounted standoffs; see Figs. 3A, 3D, 5 and 7), with a rigid three dimensional shape; 
coupling the fastener coupler to only one of the front side or the back side of the circuit board at a location displaced from all portions of said perimeter edge and where no fastener receiving hole is located through the circuit board (see Figs. 5 and 7); and 
coupling the fastener coupler to 
Claim 2. The method of claim 1 wherein said step of providing a fastener coupler comprises providing an adhesive receiving structure (see rejection under 35 U.S.C. 112(b)). See adhesive tape 312 in Fig. 3D. Noe that such a tape can also be used for the standoff of Fig. 3A (see para. [0033]).
Claim 3. The method of claim 2 wherein said fastener coupler has an interior region (308) with a first thickness characteristic and an attachment portion (302 with 304), with a second thickness characteristic greater than said first thickness characteristic (the height of 308 is smaller than that of 302 plus 304), and said attachment portion is configured to be attached to said circuit board.
Claim 4. The method of claim 3 wherein the rigid three dimensional shape of the fastener coupler is concave (see Fig. 3A; if flipping the standoff upside down, the similarity to the stabilization disk 30 is clear, albeit the standoff has a much taller peripheral wall), and the step of coupling the fastener coupler to a 
Claim 5. A method of claim 4 further comprising the steps of: using an adhesive (see “solder paste” in para. [0035]; until the solder reflow, the paste inherently acts like an adhesive to some extent, keeping the standoff in place) coupled to said circuit board to perform the step of coupling the fastener coupler to the circuit board.
Claim 6. The method of claim 1 wherein said attachment portion is a perimeter portion of said fastener coupler. See Figs. 3A and 3D.
Claim 7. The method of claim 1 further comprising a three dimensional rigid portion (308) having one of: a threaded portion for mating with a fastener and a three dimensional hexagonal structure for receiving therein a threaded nut. Opening 306 is threaded. See para. Para. [0028] for example. 
Claim 8. The method of claim 1 wherein said step of coupling the fastener coupler to a 
Claim 9. The method of claim 1 wherein said fastener coupler has an interior region (308) with a first thickness characteristic and an attachment portion (302 plus 304), with a second thickness characteristic greater than said first thickness characteristic, and said attachment portion is configured to be attached to said circuit board (see Figs. 5 and 7).
Claim 10. A method of providing a circuit board mounting location at a point about a location on the circuit board which does not have a fastener receiving hole therethrough, the method comprising the steps of: 
providing a circuit board (lower PCB in Fig. 7) having a front side, a back side, and a perimeter edge (see Fig. 7); 
providing a fastener coupler (standoff 300; see Figs. 3A and 3D) having an interior region (308) with a first thickness characteristic and an attachment portion (302 plus 304), with a second thickness characteristic greater than said first thickness characteristic, and said attachment portion is configured to be attached to said circuit board; 
coupling the fastener coupler to only one of the front side or the back side of the circuit board at a location displaced from all portions of said perimeter edge and where no hole is located through the circuit board (see Figs. 5 and 7), for facilitating added strength; and 
coupling the fastener coupler to a 
Claim 11. The method of claim 10 wherein said fastener coupler comprises a threaded portion (308) configured for mating with a fastener.
Claim 12. The method of claim 11 wherein said threaded portion is integral to said fastener coupler (opening 306 is threaded).
Claim 13. The method of claim 11 wherein said threaded portion is a threaded nut rotationally captured (in that the portion 308 comprising the threaded portion is integral with the rest of the fastener coupler) in said fastener coupler.
Claim 14. The method of claim 11 wherein said step of coupling the fastener coupler to the circuit board comprises disposing an adhesive (“solder paste” in para. [0035) on two rigid members (the PCB and the standoff 300).
Claim 15. The method of claim 11 wherein said attachment portion is located at a periphery of said fastener coupler. See Figs. 3A and 3D. 
Claim 16. The method of claim 15 wherein said attachment portion is only located at a periphery of said fastener coupler. See Figs. 3A and 3D. 
Claim 17. The method of claim 14 wherein said threaded portion is fixed with respect to said fastener coupler, before any of said adhesive is on said attachment portion (opening 306 is threaded; see para. [0028]))
Claim 18. A method for mounting a circuit board to a chassis comprising the steps of: providing a circuit board (lower PCB in Fig. 7) having a first side, a parallel second side, and a perimeter edge; 
providing a 
providing a means for contacting adhesive (300 in Figs. 3A and 3D), at a location not in registration with any hole through any circuit board; 
disposing an adhesive (“solder paste” in para. [0035]; alternatively, adhesive tape 312) on a portion of said means for contacting adhesive; 
adhering said means for contacting adhesive to said first side or said parallel second side, and displaced from all portions of said perimeter edge (see Figs. 5 and 7); and 
mechanically coupling (such as using a threaded fastener; see para. [0028]) said means for contacting adhesive to said 
Claim 19. The method of claim 18 wherein said means for contacting adhesive is a circular puck shaped cup.
Claim 20. The method of claim 18 further comprising the steps of providing a bolt (threaded fastener in Fig. 7) and a nut (the threaded opening 306).
Ireland discloses the claimed invention, except the standoff 300 is connected to another PCB (upper PCB in Fig. 7), instead of a chassis.  However, it is known in the art to utilize standoffs to connect a PCB to a chassis located on a bottom side of the PCB. See the White reference showing a standoff 12 connecting a PCB 42 to a reference member 68 which can be a chassis (see “casing” in col. 1, lines 12-15). The reference member is 68 (e.g. chassis) is on the bottom side of the circuit board 42.
In view of the teachings of Ireland and White, since the use of standoffs to mechanically connect a PCB to another PCB or to a chassis or other reference plane is known in the art, one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious a PCB such as the lower PCB of Ireland, connected by means of the disclosed standoffs to a chassis, instead of to another PCB. Both the upper PCB of Ireland and the chassis of White are attached to the standoff by means of a screw. Therefore, the attachment technique between the chassis and standoff (e.g. fastener coupler) would remain the same, the only change being the function of the element to which the PCB is connected via the standoff. Regarding claims 1-9, it is known for e chassis to be located on a bottom side of a PCB. For example, in White, side 58 is the back side of the PCB. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to implement a PCB connected to as chassis by means of standoffs as disclosed by Ireland, wherein the chassis is located on a back side of the PCB, with predictable results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 of U.S. Patent No. 10,729,046. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-6 anticipate all limitations of claim 18 except for the limitation “at a location not in registration with any hole through any circuit board”. Claim 5 anticipates all limitations of claim 19, except for the cited limitation. Claim 6 anticipates all limitations of claim 20 aside from the cited limitation. The added limitation “at a location not in registration with any hole through any circuit board” would have been obvious to one of ordinary skill in the art, since it is associated with the step of “providing means for contacting adhesive”, and such a step of providing does not have to occur anywhere near any hole through any circuit.
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered. Regarding claim interpretation Applicant’s explanation is persuasive.  Regarding the 103 rejection, Applicant argues “Ireland at Figs. 5 and 7 show a stand-off at a location with a hole through a circuit board” whereas “the present invention is specifically made to provide a connection at a point where there is no hole through the circuit board”. 
The examiner respectfully disagrees. In the 103 rejection, the lower PCB corresponds to the claimed circuit board, whereas the opposite end of the standoff would be attached to a chassis. The lower PCB of Ireland does not have any holes shown at the location of the standoff. No such holes are needed, as the standoff is soldered to the PCB. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US2010/0061068A1 discloses a fixing element, for attaching a PCB to a housing, the fixing element being adhesively-boned to the PCB.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the term “fastener coupler” does not suggest any more structure than “means for coupling to a fastener”